Citation Nr: 1618972	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-27 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for status post ureterolithotomy from July 29, 2002 to August 11, 2009, and in excess of 10 percent from October 1, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1968 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for status post ureterolithotomy and assigned a noncompensable rating, with an effective date of July 29, 2002.  

In a November 2009 rating decision, during the pendency of the present appeal, the RO granted a temporary evaluation of 100 percent as of August 12, 2009, and assigned a 10 percent rating effective October 1, 2009.  Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claims remain before the Board. See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a May 2012 Travel Board hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

In September 2009 and April 2013, this appeal was remanded by the Board to the Agency of Original Jurisdiction (AOJ) for additional development, including an examination. Unfortunately, another remand is needed.

The issues of entitlement to an increased rating for a low back disability, to include neurological symptoms, and entitlement to service connection for a right ankle disability and bilateral knee disabilities have been raised by the record in the June 2010 Form VA 9, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the April 2013 remand, the Board directed that the Veteran be afforded a VA examination to determine the current severity of his status post ureterolithotomy.  The Board specifically stated that the VA examiner should note whether the Veteran experienced attacks of colic, and if so, the frequency of such attacks, whether they require catheter drainage, and whether any attacks of colic are with or without infection.  The Board further directed that the examiner should specifically describe the effects of the Veteran's service-connected genitourinary disability on his occupational functioning and daily activities of life.  The May 2013 VA examination does not address these issues.  Therefore, the Board finds that a remand is necessary to obtain an adequate VA examination that complies with the Board's June 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA medical treatment records from June 2013 to the present, and associate them with the record.

2. Thereafter, the AOJ should refer the case to the VA examiner who conducted the May 2013 VA examination (or suitable substitute) for an addendum medical opinion.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  Any and all tests and evaluations deemed necessary should be performed and the clinical findings must be reported in detail.  The examiner should elicit a complete history of the Veteran's symptomatology and problems, and note that, in addition to the examination findings, the Veteran's self-reported history has been taken into consideration in the examination report.

The examiner should identify the precise diagnosis or diagnoses associated with the Veteran's service-connected genitourinary disability, and specify all manifestations of the condition, to include whether the Veteran experiences attacks of colic, and if so, the frequency of such attacks, whether they require catheter drainage, and whether any attacks of colic are with or without infection. 

The examiner should specifically describe the effects of the Veteran's service-connected genitourinary disability on his occupational functioning and daily activities of life. A complete rationale for all opinions expressed must be included in the examination report. 

If the examiner decides that a new examination is necessary in order to adequately evaluate the Veteran's genitourinary disability, the VA should schedule the Veteran for a new examination.

3. Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient. Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete. If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and afforded the opportunity to respond. The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







